DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Response to Amendment
In response to the amendment received on 04/13/2022:
Claims 1 and 10 have been amended. 
Claims 5, 8, 14, 15 and 17 have been canceled. 
The previous prior art has been applied. All changes made are necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “a range of the capacity of the lithium metal on the surface of the negative electrode film per unit area x 80% is between 6.889 mAh and 7.414 mAh,” and claim 10 recites “a range of the capacity of active lithium ions of the pre-lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area is between 6.80 mAh and 7.32 mAh.” It is not clear what the specific unit area is, it could be per square meter, per square mm or per square inch. For the purpose of examination, any range of the capacity of active lithium ions in the negative electrode film was taught in the prior art will be interpreted to read on claims 1 and 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuqun et al. (CN101609908A, machine translation used for rejection below) hereinafter Yuqun in view of Wietelmann et al. (US 2016/0351888 Al), hereinafter Wietelmann.
With respect to claims 10-13, 16, 18 and 19, Yuqun discloses a lithium-ion battery ([8]), comprising: 
a negative electrode plate (“negative electrode sheet”; [22]) comprising a negative electrode collector ([16]) and a negative electrode film ([16]), the negative electrode film ([16]) is provided on a surface (“attached thereto”; [16]) of the negative electrode collector ([22]) and comprises a negative electrode active material (“graphite”; [16]);
a positive electrode plate (“positive electrode sheet”; comprising a positive electrode collector ([16]) and a positive electrode film (“membrane”; [9]; “film”; [16]), the positive electrode film ([9]; [16]) is provided on a surface (“attached thereto”; [9]; [16]) of the positive electrode collector ([16]) and comprises a positive electrode active material ([9]);
a separator (“separator film”; [16]) provided between (“sequentially stacked”; [22]) the negative electrode plate ([22]) and the positive electrode plate ([22]);
an electrolyte ([9]) immersing the electrode assembly ([22]) and comprising a lithium salt (“LiPF6”; [22]) and an organic solvent ([22]); and
wherein the negative electrode plate is a pre-lithium-intercalation negative electrode plate (“graphite”; [16]); the negative electrode film further comprises a ethylene carbonate (cyclic ester) since the electrolyte contains ethylene carbonate [22].
Yuqun teaches the same negative electrode, therefor, lacking of any clear distinction between the claimed negative electrode and those disclosed by Yugun, it would be inherent for negative electrode of Yuqun to a dielectric constant of the cyclic ester is greater than or equal to 10, and a reduction potential of the cyclic ester relative to Li/Li+ is lower than or equal to 1.5V; wherein the reduction potential of the cyclic ester relative to Li/Li+ is 1.5 to 0.9V; wherein a peel force between the negative electrode film and the negative electrode collector is greater than or equal to 10 N/m.

In addition, Yuqun discloses “by controlling the coating weight of the positive and negative electrode sheets, the ratio of the total reversible capacity of the negative electrode active material to the total reversible capacity of the positive electrode active material is greater than or equal to 1.4 on the negative electrode sheet and the positive electrode sheet of the same unit area after the battery is manufactured, [and] Less than or equal to 2.4. In this way, when the lithium-ion battery is fully charged, LiC6 is greatly reduced, especially when the total reversible capacity on the negative electrode sheet of the same unit area is 2 times the total reversible capacity on the positive electrode sheet of the same unit area, LixC6 basically LiC12 exists in the form. When the battery is short-circuited, subjected to high temperature or other improper use, the lithium-ion battery can effectively avoid fire or even explosion, thereby improving the safety of the battery.”

	With respect to the claim limitation, “a cyclic ester added into the negative electrode film,” Yuqun teaches an electrolyte comprising ethylene carbonate and the electrolyte is injected into the battery packaging case. In other words, the electrolyte having ethylene carbonate (cyclic ester) is being added into the negative electrode film [22].

Yuqun does not specifically teach the lithium-ion battery, wherein a content of the cyclic ester is 0.1% - 9.5% of a mass of the negative electrode active material.
However, the Office take the position that the ethylene carbonate (cyclic ester) contains in the negative electrode of Yugun only fills the pore of the negative electrode, which would be about 0.1% - 10% of a mass of the negative electrode active material. Further, the cyclic ester is a result effective variable(s).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be about 0.1% - 10% of a mass of the negative electrode active material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Yuqun teaches the same negative electrode, therefor, lacking of any clear distinction between the claimed negative electrode and those disclosed by Yugun, it would have expected for negative electrode of Yuqun to have wherein a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area.times.80%) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1, wherein the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.3 to 2.1. as claimed lacking unexpected result showing otherwise.

Yuqun does not specifically teach the lithium-ion battery, wherein the negative electrode active material at least comprises a carbon-based negative electrode material, and the carbon-based negative electrode material in the negative electrode film exists in a form of a pre-lithium-intercalation compound LiCx formed by lithiation with a lithium metal, 12 ≤ x ≤ 150; wherein 12 ≤ x ≤ 50; wherein a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre-lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1; and wherein the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.3 to 2.1.
Wietelmann discloses the limitations of the traditional lithium ion batteries with graphite anodes, namely “part of the lithium introduced with the cathode material is lost as a result of irreversible processes, above all during the first charging/ discharging process” ([0002]) and “in the case of graphite it is assumed that above all oxygen-containing surface groups react, during the first battery charging process, irreversibly with lithium to form stable salts. This part of the lithium is lost for the subsequent electrochemical charging/discharging processes, because the salts formed are electrochemically inactive” ([0003]). Further, “in the case of graphite, a total of approx. 7 to 20% by weight of the lithium introduced with the positive mass (i.e. the cathode material) is lost in this way” ([0005]).
“To minimise or completely compensate these irreversible losses of the first charging/discharging cycle” ([0007]), Wietelmann discloses ([0008]) an improvement of a standard graphite anode in the form of “a coated (partially) lithiated graphite powder of formula
LiCX, with X=6-600” ([0044]) and “the use of the (partially) lithiated graphite powder produced
using the method according to the invention as a component/active material of lithium battery electrodes” ([0052]). Wietelmann further discloses an example of LiC12 (“a stoichiometry of C: intercalated Li of approx. 12:1”; [0056]).
Wietelmann and Yuqun are analogous art from the same field of endeavor, namely the fabrication of anodes comprising carbon-based materials, specifically graphite, as the active material, for use in lithium ion batteries. Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lithium ion battery disclosed by Yuqun by employing LiCx (x=6-600) material taught by Wietelmann as the negative electrode active material of Yuqun’s negative electrode. Doing so would reasonably be expected to minimize or completely compensate the irreversible capacity loss that Yuqun’s traditional graphite electrode/ lithium positive electrode would otherwise experience during the first charge/discharge cycle of the battery.
Regarding the instant claim limitation “a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre- lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area) > 1.10”, the capacity of the negative electrode active material per unit area is necessarily greater than a capacity of the positive electrode active material per unit area. Yuqun discloses this limitation ([10]) and teaches that the optimization of the negative electrode active material per unit area relative to the positive electrode active material per unit area was known in the art before the effective filing date of the present invention ([10]).
Further, Wietelmann recognizes irreversible capacity loss as a result-effective variable-i.e. a variable which achieves a recognized result, namely as irreversible capacity loss increases, battery performance and characteristics decrease ([0002-0005]; [0007] and teaches that irreversible capacity loss was a recognized problem in the art of lithium ion batteries before the effective filing date of the claimed invention ([0002-0005]). Wietelmann also recognizes the capacities of the positive ([0005]) and negative electrode active materials ([0008]), and the active lithium ions in pre-lithiated graphite ([0008]; [0022]) as result effective variables all drawn “to minimize or completely compensate [the] irreversible losses of the first charging/discharging cycle” ([0007]).
In addition, Wietelmann discloses a finite number (“X=6-600”; [0044]) of identified predictable potential solutions (“LiCX, with X=6-600”; [0044]) to the recognized problem of irreversible capacity loss.
One of ordinary skill would have been drawn to optimize the active lithium ions in the prelithiated LiCx compound as recognized by Wietelmann ([0002-0008]; [0022]) and the capacity of the active lithium ions in the prelithiated LiCx compound to compensate for the “total of approx. 7 to 20% by weight of the lithium” irreversibly lost during the first charge/discharge cycle ([0005]). Further, one of ordinary skill would have had good reason to further optimize the ratio of the capacities negative and positive electrode active materials as taught by Yuqun and known in the art, and the capacity of the active lithium ions in pre-lithium-intercalation compound LiCx disclosed by Wietelmann, in order to address the issue of irreversible capacity loss.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention, would have had a reasonable expectation of success in achieving the instant claim limitation, “a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre-lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area) > 1.10” or about 1.2 to 2.1, during routine experimentation/optimization of a lithium ion battery. Optimizing this ratio would have been within the technical grasp of one of ordinary skill in the art and would have been prompted by the recognized need in the art for solutions to irreversible capacity loss as disclosed by Wietelmann.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuqun et al. (CN101609908A, machine translation used for rejection below) hereinafter Yuqun in view of US Patent Application Publication 2008/0118842 to Takezawa.
With respect to claims 1-4, 7 and 9, Yuqun discloses a lithium-ion battery ([8]), comprising: 
a negative electrode plate (“negative electrode sheet”; [22]) comprising a negative electrode collector ([16]) and a negative electrode film ([16]), the negative electrode film ([16]) is provided on a surface (“attached thereto”; [16]) of the negative electrode collector ([22]) and comprises a negative electrode active material (“graphite”; [16]);
a positive electrode plate (“positive electrode sheet”; comprising a positive electrode collector ([16]) and a positive electrode film (“membrane”; [9]; “film”; [16]), the positive electrode film ([9]; [16]) is provided on a surface (“attached thereto”; [9]; [16]) of the positive electrode collector ([16]) and comprises a positive electrode active material ([9]);
a separator (“separator film”; [16]) provided between (“sequentially stacked”; [22]) the negative electrode plate ([22]) and the positive electrode plate ([22]);
an electrolyte ([9]) immersing the electrode assembly ([22]) and comprising a lithium salt (“LiPF6”; [22]) and an organic solvent ([22]); and
wherein the negative electrode plate is a pre-lithium-intercalation negative electrode plate (“graphite”; [16]); the negative electrode film further comprises a ethylene carbonate (cyclic ester) since the electrolyte contains ethylene carbonate [22].
Yuqun teaches the same negative electrode, therefor, lacking of any clear distinction between the claimed negative electrode and those disclosed by Yugun, it would be inherent for negative electrode of Yuqun to a dielectric constant of the cyclic ester is greater than or equal to 10, and a reduction potential of the cyclic ester relative to Li/Li+ is lower than or equal to 1.5V; wherein the reduction potential of the cyclic ester relative to Li/Li+ is 1.5 to 0.9V; wherein a peel force between the negative electrode film and the negative electrode collector is greater than or equal to 10 N/m.

	Yuqun does not specifically teach the lithium-rich negative electrode plate further comprising a layer of lithium metal provided on a surface of the negative electrode film.
	However, Takezawa teach a negative electrode comprising a metal lithium layer on a mixture layer containing a negative electrode active material. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Yuqun with the above teaching from Takezawa with the motivation of having a means such lithium metal is one of the most common negative electrode material for lithium ion battery.

With respect to the claim limitation, “a cyclic ester added into the negative electrode film,” Yuqun teaches an electrolyte comprising ethylene carbonate and the electrolyte is injected into the battery packaging case. In other words, the electrolyte having ethylene carbonate (cyclic ester) is being added into the negative electrode film [22].

Yuqun does not specifically teach the lithium-ion battery, wherein a content of the cyclic ester is 0.1% - 9.5% of a mass of the negative electrode active material.
However, the Office take the position that the ethylene carbonate (cyclic ester) contains in the negative electrode of Yugun only fills the pore of the negative electrode, which would be about 0.1% - 10% of a mass of the negative electrode active material. Further, the cyclic ester is a result effective variable(s).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be about 0.1% - 10% of a mass of the negative electrode active material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Yuqun teaches the same negative electrode, therefor, lacking of any clear distinction between the claimed negative electrode and those disclosed by Yugun, it would have expected for negative electrode of Yuqun to have wherein a capacity of the negative electrode active material per unit area/(a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area.times.80%) ≥ 1.10; the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.2 to 2.1, wherein the capacity of the negative electrode active material per unit area/the capacity of the positive electrode active material per unit area=1.3 to 2.1. as claimed lacking unexpected result showing otherwise.

With respect to claim 6, Yuqun does not specifically teach the lithium-rich negative electrode plate, wherein a mass of the lithium metal is 0.5% to 5% of a total mass of the negative electrode film.
However, the amount of lithium metal in the negative electrode is a result effective variable(s).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a mass of the lithium metal is 0.5%.about.5% of a total mass of the negative electrode film, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        5/6/2022